DETAILED ACTION
This office action is in response to communication filed on May 4, 2021.

Response to Amendment
Amendments filed on May 4, 2021 have been entered.
Claims 1, 4 and 6-7 have been amended.
Claims 1-7 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 10-11), filed on 05/04/2021, with respect to the rejection of claims 1-7 under 35 U.S.C. 101 have been fully considered. In view of the amendments, the rejection has been withdrawn. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., performing bearing scratch diagnosis techniques based on model of mechanism and waveform data similarity), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 6 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 7 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., performing bearing scratch diagnosis techniques based on model of mechanism and waveform data similarity), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-5, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims

Applicant’s arguments, see Remarks (p. 11-13), filed on 05/04/2021, with respect to the rejection of claims 1-7 under 35 U.S.C. 103 have been fully considered. In view of the amendments, the rejection has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Stanford (Reg. No. 74391), applicant’s representative, on 05/14/2021.
The application has been amended as follows: 
Regarding claim 1. 
The claim language “a plurality of analysis modules … the plurality of analysis modules being executed upon performed the bearing scratch diagnosis technique on the bearing of the mechanism” is replaced by “a plurality of analysis modules … the plurality of analysis modules being executed upon performing the bearing scratch diagnosis technique on the bearing of the mechanism”.

Regarding claim 3. 
The claim language is replaced by “The analysis technique presenting system according to Claim 1, wherein the one or more processors of the analysis technique presenting apparatus are configured to function as an adding unit, wherein the adding unit is configured to associate the presented analysis technique and the inputted model, and to store the association of the presented analysis technique and the inputted model to the storage apparatus as the analysis technique information, when applicable information, which was received from a user in response to a result of applying the presented analysis 

Regarding claim 4. 
The claim language “after the registration, the identifying unit refers to the history information to identify an analysis technique associated with data similar to second data and to identify …” is replaced by “after the registration, the identifying unit refers to the stored history information to identify an analysis technique associated with data similar to second data, and to identify …”

Regarding claim 6. 
The claim language “(i) a plurality of analysis modules … the plurality of analysis modules being executed upon performed the bearing scratch diagnosis technique on the bearing of the mechanism” is replaced by “(i) a plurality of analysis modules … the plurality of analysis modules being executed upon performing the bearing scratch diagnosis technique on the bearing of the mechanism”.
Claim language “in response to identifying the different analysis module of the plurality of analysis modules, replacing the analysis module corresponding to the incorrect results with the identified different analysis module, and re-performing the processes (i)-(iv) using the different analysis module” is replaced by “in response to identifying the different analysis module of the plurality of analysis modules, replacing the analysis module corresponding to the incorrect result with the identified different analysis module, and re-performing the processes (i)-(iv) using the different analysis module”.

Regarding claim 7. 
The claim language “(i) a plurality of analysis modules … the plurality of analysis modules being executed upon performed the bearing scratch diagnosis technique on the bearing of the mechanism” is replaced by “(i) a plurality of analysis modules … the plurality of analysis modules being executed upon performing the bearing scratch diagnosis technique on the bearing of the mechanism”.
Claim language “(iv) analysis technique information that associates, for each of the plurality of analysis techniques, the sub-set of the analysis modules combined by a corresponding analysis technique of the plurality of analysis techniques with the corresponding model” is replaced by “(iv) analysis technique information that associates, for each of the plurality of analysis techniques, the sub-set of the plurality of analysis modules combined by a corresponding analysis technique of the plurality of analysis techniques with the corresponding model”.
Claim language “in response to identifying the different analysis module of the plurality of analysis modules, replacing the analysis module corresponding to the incorrect results with the identified different analysis module, and re-performing the processes (i)-(iv) using the different analysis module” is replaced by “in response to identifying the different analysis module of the plurality of analysis modules, replacing the analysis module corresponding to the incorrect result with the identified different analysis module, and re-performing the processes (i)-(iv) using the different analysis module”.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1. (Currently Amended)
Hill (US 20180025276 A1) discloses:
An analysis technique presenting system (Figs. 1 and 2) for presenting a diagnosis technique for a mechanism included in a facility ([0019]: an information handling system is used to implement an analytics workflow generation system to generate targeted analytics workflows (see [0020]-[0021])), the analysis technique presenting system comprising: 
a storage apparatus including memory (Fig. 2, item 212 – “Data Scientist Module”, [0027], [0054]-[0055]: data scientist module includes respective analytics systems for performing statistical and mathematical computations to derive final models; data scientist module is implemented on a computer system including memory) storing:
a plurality of analysis modules in which each of a plurality of types of analysis processing is divided into a plurality of steps (Fig. 3, items 338, 348 and 358 – “Regression Models”, “Classification Models” and “Cluster Analysis Models”, [0037]-[0039]: different model options for the analysis of data are provided as part of one or more analysis components (Fig. 3, item 316); examiner interprets these options are performed as programming modules (see [0030])), the plurality of analysis modules being executed upon performed the diagnosis technique on the mechanism ([0035]: the results component implies that a particular model option was executed and corresponding results were obtained),
generated workflows are used to solve specific classes of problems arising in a particular field (e.g., for each model of the mechanism, see also [0021])), a sub-set of the plurality of analysis modules to perform a predetermined analysis processing of the diagnosis (Fig. 3, items 320, 322 and 324 – “Regression Analysis”, “Classification Analysis” and “Cluster Analysis”, [0035]: analysis components include Regression Analysis, Classification Analysis, and Cluster Analysis), 
analysis module information that associates each of the plurality of analysis modules with a corresponding model of the mechanism ([0042]: model algorithms are selected based on desired analysis (analogous to model of mechanism, see also [0021]), wherein each analysis component (i.e., Regression Analysis, Classification Analysis, and Cluster Analysis) includes corresponding model options (i.e., Regression Models, Classification Models, and Cluster Analysis Models, see [0037]-[0039])), and
analysis technique information that associates, for each of the plurality of analysis techniques, the sub-set of the plurality of analysis modules combined by a corresponding analysis technique of the plurality of analysis techniques with the corresponding model (Fig. 3, item 316 – “analysis components”, [0035], [0037]-[0039], [0042]: each analysis component (i.e., Regression Analysis, Classification Analysis, and Cluster Analysis) includes corresponding model options (i.e., Regression Models, Classification Models, and Cluster Analysis Models); model algorithms are selected based on desired analysis (analogous to model of mechanism, see also [0021])); and 
an analysis technique presenting apparatus (Fig. 2, item 200 – “Analytics Workflow Generation Environment”, [0025]) in communication with the storage apparatus ([0025]: the data scientist module is part of the analytics workflow generation environment), the analysis technique presenting apparatus including one or more processors ([0054]-[0055]: Analytics Workflow Generation Environment is implemented on a computer system including processor) configured to function as: 
an identifying unit configured to identify an analysis module of the plurality of analysis modules matching a model input to the analysis technique presenting system from the analysis module information, when an analysis technique of the diagnosis associated with the inputted model is not present in the analysis technique information ([0037]: models are selected based on analysis needs of a particular customer (analogous to inputted model, see also selection component 349 and 359 at [0038]-[0039]), with models being selected from available models (analogous to identifying an analysis module from analysis module information, see [0042])), 
a replacing unit configured to replace, from among the sub-set of the plurality of analysis modules combined by the corresponding analysis technique of the plurality of analysis techniques, an analysis module that is associated with a model different from the inputted model with the identified analysis module ([0031]-[0032]: analysis templates (analysis techniques) can be modified including modeling node related operations (analysis modules) and displayed in the end-user module (see [0034]); by modifying templates, examiner interprets new templates can be generated from existing templates with updated models being selected based on needs of a customer (e.g., replace an analysis module that is associated with a model different from the inputted model with the identified analysis module, when an analysis technique associated with the inputted model is not present in the analysis technique information)), and 

(i) present the analysis technique of the diagnosis including the analysis module replaced by the replacing unit ([0034]: end-user module displays the generated analytics workflow),
(ii) receive an input selecting the presented analysis technique ([0020]: once analytics workflows are generated, they are used by users to solve their specific classes of analytics operations (analogous to (ii) receive an input selecting the presented analysis technique, and (iii) instruct a data analysis apparatus to execute the selected analysis technique on the mechanism) (see also [0010] and [0023]), with this analytics workflows being applicable to different customers such as in the manufacturing industry (see [0024]) (implying that data from a manufacturing process, which can be obtained from sensor devices, can be used for analysis)), 
(iii) instruct a data analysis apparatus to execute the selected analysis technique of the diagnosis on the mechanism, the data analysis apparatus detecting data related to the mechanism using a sensor ([0020]: once analytics workflows are generated, they are used by users to solve their specific classes of analytics operations (analogous to (ii) receive an input selecting the presented analysis technique, and (iii) instruct a data analysis apparatus to execute the selected analysis technique on the mechanism) (see also [0010] and [0023]), with this analytics workflows being applicable to different customers such as in the manufacturing industry (see [0024]) (implying that data from a manufacturing process, which can be obtained from sensor devices, can be used for analysis)), and 
(iv) present a result of the execution of the selected analysis technique of the diagnosis on the mechanism ([0035]: the results component implies that a particular model option was executed and corresponding results were obtained).

Sakaguchi (US 20150369698 A1) teaches:
	“A vibration analysis method includes the steps of: inputting damage data of a rolling bearing; calculating, by a dynamics analysis program, a history of an exciting force occurring to the rolling bearing due to damage when a rotational shaft of the rolling bearing is rotated; calculating, by a mode analysis program, a vibration characteristics model of the bearing device; and calculating a vibration waveform at a predetermined position on the bearing device by applying to the vibration characteristics model the history of the exciting force calculated in the step of calculating a history of an exciting force” (Abstract: a dynamics analysis program is used to calculate, based on damage data of a bearing, and history data of the bearing, a vibration waveform of the bearing device), and
	“Envelope processing unit 440 receives the detected value of vibration of bearing device 360 from vibration sensor 370. Then, envelope processing unit 440 performs envelope processing on the received detected signal to thereby generate an envelope waveform of the vibration waveform of bearing device 360. To the envelope processing operated by envelope processing unit 440, any of a variety of known techniques is applicable. By way of example, the vibration waveform of bearing device 360 which is a vibration waveform obtained from a sensor, is passed through a low-pass filter to generate the envelope of the waveform).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“in response to receiving an indication that indicates that the result is incorrect, the identifying unit applies a low pass filter to a waveform of the detected bearing scratch data, searches a stored history information of previously obtained waveform data to determine similar waveform data that is similar to the filtered waveform of the detected bearing scratch data, and identifies a different analysis module of the plurality of analysis modules that corresponds to the determined similar waveform data, and 
in response to identifying the different analysis module of the plurality of analysis modules, the replacing unit replaces the analysis module corresponding to the incorrect results with the identified different analysis module, and the presenting unit re-performs processes (i)-(iv) using the different analysis module,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2-5.
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claim.

Regarding claim 6. (Currently Amended)
Hill (US 20180025276 A1) discloses:
An analysis technique presenting method ([0051]) for presenting a diagnosis technique for a mechanism included in a facility ([0024]-[0025]: an analytics workflow generation system is provided to generate targeted analytics workflows (see [0020]-[0021])), an information processing apparatus (Fig. 2) including a storage apparatus (Fig. 2, item 212 – “Data Scientist Module”, [0027]: data scientist module includes respective analytics systems for performing statistical and mathematical computations to derive final models) that stores 
(i) a plurality of analysis modules in which each of a plurality of types of analysis processing is divided into a plurality of steps (Fig. 3, items 338, 348 and 358 – “Regression Models”, “Classification Models” and “Cluster Analysis Models”, [0037]-[0039]: different model options for the analysis of data are provided as part of one or more analysis components (Fig. 3, item 316); examiner interprets these options are performed as programming modules (see [0030])), the plurality of analysis modules being executed upon performed the diagnosis technique on the mechanism ([0035]: the results component implies that a particular model option was executed and corresponding results were obtained), 
(ii) a plurality of analysis techniques of a diagnosis that combine, for each model of the mechanism ([0024]: generated workflows are used to solve specific classes of problems arising in a particular field (e.g., for each model of the mechanism, see also [0021])), a sub-set of the plurality of analysis modules to perform a predetermined analysis components include Regression Analysis, Classification Analysis, and Cluster Analysis), 
(iii) analysis module information that associates each of the plurality of analysis modules with a corresponding model of the mechanism ([0042]: model algorithms are selected based on desired analysis (analogous to model of mechanism, see also [0021]), wherein each analysis component (i.e., Regression Analysis, Classification Analysis, and Cluster Analysis) includes corresponding model options (i.e., Regression Models, Classification Models, and Cluster Analysis Models, see [0037]-[0039])), and 
(iv) analysis technique information that associates, for each of the plurality of analysis techniques, the sub-set of the plurality of analysis modules combined by a corresponding analysis technique of the plurality of analysis techniques with the corresponding model (Fig. 3, item 316 – “analysis components”, [0035], [0037]-[0039], [0042]: each analysis component (i.e., Regression Analysis, Classification Analysis, and Cluster Analysis) includes corresponding model options (i.e., Regression Models, Classification Models, and Cluster Analysis Models); model algorithms are selected based on desired analysis (analogous to model of mechanism, see also [0021])), 
the analysis technique presenting method comprising: 
identifying, by one or more processors, an analysis module of the plurality of analysis modules matching a model input to an analysis technique presenting system from the analysis module information, when an analysis technique of the diagnosis associated with the inputted model is not present in the analysis technique information ([0037]: models are selected based on analysis needs of a particular customer (analogous to inputted model, see also selection component 349 and 359 at [0038]-[0039]), with models being selected from available models (analogous to identifying an analysis module from analysis module information, see [0042])); 
replacing, by the one or more processors, from among the sub-set of the plurality of analysis modules combined by the corresponding analysis technique of the plurality of analysis techniques, an analysis module that is associated with a model different from the inputted model with the identified analysis module ([0031]-[0032]: analysis templates (analysis techniques) can be modified including modeling node related operations (analysis modules) and displayed in the end-user module (see [0034]); by modifying templates, examiner interprets new templates can be generated from existing templates with updated models being selected based on needs of a customer (e.g., replace an analysis module that is associated with a model different from the inputted model with the identified analysis module, when an analysis technique associated with the inputted model is not present in the analysis technique information));
presenting, as a process (i), by the one or more processors, the analysis technique of the diagnosis including the identified analysis module ([0034]: end-user module displays the generated analytics workflow);
receiving, as a process (ii), an input selecting the presented analysis technique ([0020]: once analytics workflows are generated, they are used by users to solve their specific classes of analytics operations (analogous to (ii) receive an input selecting the presented analysis technique, and (iii) instruct a data analysis apparatus to execute the selected analysis technique on the mechanism) (see also [0010] and [0023]), with this analytics workflows being applicable to different customers such as in the manufacturing industry (see [0024]) (implying that data from a manufacturing process, which can be obtained from sensor devices, can be used for analysis));
instructing, as a process (iii), a data analysis apparatus to execute the selected analysis technique of the diagnosis on the mechanism, the data analysis apparatus detecting data related to the mechanism using a sensor ([0020]: once analytics workflows are generated, they are used by users to solve their specific classes of analytics operations (analogous to (ii) receive an input selecting the presented analysis technique, and (iii) instruct a data analysis apparatus to execute the selected analysis technique on the mechanism) (see also [0010] and [0023]), with this analytics workflows being applicable to different customers such as in the manufacturing industry (see [0024]) (implying that data from a manufacturing process, which can be obtained from sensor devices, can be used for analysis)); and
presenting, as a process (iv), a result of the execution of the selected analysis technique of the diagnosis on the mechanism ([0035]: the results component implies that a particular model option was executed and corresponding results were obtained).

Sakaguchi (US 20150369698 A1) teaches:
	“A vibration analysis method includes the steps of: inputting damage data of a rolling bearing; calculating, by a dynamics analysis program, a history of an exciting force occurring to the rolling bearing due to damage when a rotational shaft of the rolling bearing is rotated; calculating, by a mode analysis program, a vibration characteristics model of the bearing device; and calculating a vibration waveform at a predetermined position on the bearing device by applying to the vibration characteristics model the a dynamics analysis program is used to calculate, based on damage data of a bearing, and history data of the bearing, a vibration waveform of the bearing device), and
	“Envelope processing unit 440 receives the detected value of vibration of bearing device 360 from vibration sensor 370. Then, envelope processing unit 440 performs envelope processing on the received detected signal to thereby generate an envelope waveform of the vibration waveform of bearing device 360. To the envelope processing operated by envelope processing unit 440, any of a variety of known techniques is applicable. By way of example, the vibration waveform of bearing device 360 which is measured with vibration sensor 370 is rectified to an absolute value and passed through a low-pass filter (LPF) to thereby generate the envelope waveform of the vibration waveform of bearing device 360” ([0079]: a vibration waveform obtained from a sensor, is passed through a low-pass filter to generate the envelope of the waveform).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“in response to receiving an indication that indicates that the result is incorrect, applying a low pass filter to a waveform of the detected bearing scratch data, searching a stored history information of previously obtained waveform data to determine similar waveform data that is similar to the filtered waveform of the detected bearing scratch data, and identifying a different analysis module of the plurality of analysis modules that corresponds to the determined similar waveform data; and

in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 7. (Currently Amended)
Hill (US 20180025276 A1) discloses:
A non-transitory computer readable storage medium storing an analysis technique presenting program ([0051]) for presenting a diagnosis technique for a mechanism included in a facility ([0024]-[0025]: an analytics workflow generation system is provided to generate targeted analytics workflows (see [0020]-[0021])), the analysis technique presenting program causing a computer (Fig. 2, [0054]) including a storage apparatus (Fig. 2, item 212 – “Data Scientist Module”, [0027]: data scientist module includes respective analytics systems for performing statistical and mathematical computations to derive final models) that stores 
(i) a plurality of analysis modules in which each of a plurality of types of analysis processing is divided into a plurality of steps (Fig. 3, items 338, 348 and 358 – “Regression Models”, “Classification Models” and “Cluster Analysis Models”, [0037]-[0039]: different model options for the analysis of data are provided as part of one or more analysis components (Fig. 3, item 316); examiner interprets these options are performed as programming modules (see [0030])), the plurality of analysis modules the results component implies that a particular model option was executed and corresponding results were obtained), 
(ii) a plurality of analysis techniques that combine, for each model of the mechanism ([0024]: generated workflows are used to solve specific classes of problems arising in a particular field (e.g., for each model of the mechanism, see also [0021])), a sub-set of the plurality of analysis modules to perform a predetermined analysis processing of the diagnosis (Fig. 3, items 320, 322 and 324 – “Regression Analysis”, “Classification Analysis” and “Cluster Analysis”, [0035]: analysis components include Regression Analysis, Classification Analysis, and Cluster Analysis), 
(iii) analysis module information that associates each of the plurality of analysis modules with a corresponding model of the mechanism ([0042]: model algorithms are selected based on desired analysis (analogous to model of mechanism, see also [0021]), wherein each analysis component (i.e., Regression Analysis, Classification Analysis, and Cluster Analysis) includes corresponding model options (i.e., Regression Models, Classification Models, and Cluster Analysis Models, see [0037]-[0039])), and 
(iv) analysis technique information that associates, for each of the plurality of analysis techniques, the sub-set of the analysis modules combined by a corresponding analysis technique of the plurality of analysis techniques with the corresponding model (Fig. 3, item 316 – “analysis components”, [0035], [0037]-[0039], [0042]: each analysis component (i.e., Regression Analysis, Classification Analysis, and Cluster Analysis) includes corresponding model options (i.e., Regression Models, Classification Models, and Cluster Analysis Models); model algorithms are selected based on desired analysis (analogous to model of mechanism, see also [0021])), 
the analysis technique presenting program causing the computer to execute: 
identifying an analysis module of the plurality of analysis modules matching a model input to an analysis technique presenting system from the analysis module information, when an analysis technique of the diagnosis associated with the inputted model is not present in the analysis technique information ([0037]: models are selected based on analysis needs of a particular customer (analogous to inputted model, see also selection component 349 and 359 at [0038]-[0039]), with models being selected from available models (analogous to identifying an analysis module from analysis module information, see [0042])); 
replacing, from among the sub-set of the plurality of analysis modules combined by the corresponding analysis technique of the plurality of analysis techniques, an analysis module that is associated with a model different from the inputted model with the identified analysis module ([0031]-[0032]: analysis templates (analysis techniques) can be modified including modeling node related operations (analysis modules) and displayed in the end-user module (see [0034]); by modifying templates, examiner interprets new templates can be generated from existing templates with updated models being selected based on needs of a customer (e.g., replace an analysis module that is associated with a model different from the inputted model with the identified analysis module, when an analysis technique associated with the inputted model is not present in the analysis technique information));
end-user module displays the generated analytics workflow);
receiving, as a process (ii), an input selecting the presented analysis technique ([0020]: once analytics workflows are generated, they are used by users to solve their specific classes of analytics operations (analogous to (ii) receive an input selecting the presented analysis technique, and (iii) instruct a data analysis apparatus to execute the selected analysis technique on the mechanism) (see also [0010] and [0023]), with this analytics workflows being applicable to different customers such as in the manufacturing industry (see [0024]) (implying that data from a manufacturing process, which can be obtained from sensor devices, can be used for analysis));
instructing, as a process (iii), a data analysis apparatus to execute the selected analysis technique of the diagnosis on the mechanism, the data analysis apparatus detecting data related to the mechanism using a sensor ([0020]: once analytics workflows are generated, they are used by users to solve their specific classes of analytics operations (analogous to (ii) receive an input selecting the presented analysis technique, and (iii) instruct a data analysis apparatus to execute the selected analysis technique on the mechanism) (see also [0010] and [0023]), with this analytics workflows being applicable to different customers such as in the manufacturing industry (see [0024]) (implying that data from a manufacturing process, which can be obtained from sensor devices, can be used for analysis)); and
the results component implies that a particular model option was executed and corresponding results were obtained).

Sakaguchi (US 20150369698 A1) teaches:
	“A vibration analysis method includes the steps of: inputting damage data of a rolling bearing; calculating, by a dynamics analysis program, a history of an exciting force occurring to the rolling bearing due to damage when a rotational shaft of the rolling bearing is rotated; calculating, by a mode analysis program, a vibration characteristics model of the bearing device; and calculating a vibration waveform at a predetermined position on the bearing device by applying to the vibration characteristics model the history of the exciting force calculated in the step of calculating a history of an exciting force” (Abstract: a dynamics analysis program is used to calculate, based on damage data of a bearing, and history data of the bearing, a vibration waveform of the bearing device), and
	“Envelope processing unit 440 receives the detected value of vibration of bearing device 360 from vibration sensor 370. Then, envelope processing unit 440 performs envelope processing on the received detected signal to thereby generate an envelope waveform of the vibration waveform of bearing device 360. To the envelope processing operated by envelope processing unit 440, any of a variety of known techniques is applicable. By way of example, the vibration waveform of bearing device 360 which is measured with vibration sensor 370 is rectified to an absolute value and passed through a low-pass filter (LPF) to thereby generate the envelope waveform of the vibration a vibration waveform obtained from a sensor, is passed through a low-pass filter to generate the envelope of the waveform).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“in response to receiving an indication that indicates that the result is incorrect, applying a low pass filter to a waveform of the detected bearing scratch data, searching a stored history information of previously obtained waveform data to determine similar waveform data that is similar to the filtered waveform of the detected bearing scratch data, and identifying a different analysis module of the plurality of analysis modules that corresponds to the determined similar waveform data; and 
in response to identifying the different analysis module of the plurality of analysis modules, replacing the analysis module corresponding to the incorrect results with the identified different analysis module, and re-performing the processes (i)-(iv) using the different analysis module,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINA M CORDERO/Primary Examiner, Art Unit 2857